Mr. Justice Baume delivered the opinion of the court. Abstract of the Decision. 1. Automobiles and garages, § 4*—when automobile firm liable on unsigned contract for sale and exchange of machines. A person desirous of trading his automobile for another negotiated with an automobile firm and a written proposal was submitted to him in which he was to be allowed a certain amount for his machine. Such party on inspection of the papers made some changes and interlineations as to matters of minor consequence and the proposal was signed by him and by a salesman in the trade name of the firm with the understanding that because of the changes and interlineations the papers should be rewritten and returned to the purchaser for signature. The corrected copy was never delivered and the members of the firm refused to comply with the agreement claiming they were not hound by the signature of the salesman. Held that the members of the firm were hound by the proposal though they had not affixed their signature thereto, it appearing that they affrmatively expressed their assent thereto and had acted thereon in negotiating with a customer for the sale of the contemplated purchaser’s machine. 2. Contracts, § 53*—when party not signing is bound. A contract signed by only one of the parties is mutual and binding on both, if the other party, upon its delivery to him, assents to its terms and holds and acts upon it as a valid agreement. *